DETAILED ACTION
	This Office action is based on the amendments filed December 18, 2020 and the request for continued examination filed January 26, 2021 for application 15/759,049.  Claims 1, 9, and 15 have been amended and claim 25 has been cancelled; claims 1-3, 5-9, 11-13, 15, 17, 18, 21-24, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 18, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the limitation “a second end configured to cross the first end of the first band” in lines 22-23; however, this is not clearly supported in the original disclosure.  As best can be understood, the second end (90) of the second band (86) is configured to cross the second end (94) of the first band (84) (Fig. 6; [0049]).  For examination purposes, the above limitation of claim 9 will be interpreted as “a second end configured to cross the second end of the first band”.
Claims 11-13 are included in the rejected under 35 U.S.C. 112(a) for depending from rejected claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anglada et al. (WO 2014/068207 A1) (English translation obtained from EPO.org).
Regarding claim 9, Anglada discloses an athletic brace (orthosis 2) comprising: 
a sleeve (elastic material 3) configured to surround at least a portion of a wearer’s limb and configured to provide stabilizing support to the portion of the wearer’s limb (Figs. 6-10; page 7, lines 259-268 of English translation);
a support pad (support device 1) molded to conform to an outer shape of the portion of the wearer’s limb, the support pad (1) configured to be held in place along the portion of the wearer’s limb by the sleeve (3) (Figs. 1 & 6-9; page 5, lines 172-174, 181, & 185-186 of English translation); and
a strap assembly (straps 30) configured to attach to the sleeve (3) (Figs. 6-9; page 8, lines 299-301 of English translation), the strap assembly (30) comprising: 
a retaining portion (points 31, hoops 34) configured to reinforce the support pad (1) against the portion of the wearer’s limb (Figs. 8-9; page 8, lines 303-320 of English translation);
a first band (left side strap 30) connected to the retaining portion (31, 34), the first band (30, left) comprising a first end (branch 32) configured to repositionably attach to the sleeve (3) and a second end (branch 33) configured to repositionably attach to the sleeve (3) (Figs. 8-9; page 8, lines 315-317 of English translation); and
a second band (right side strap 30) connected to the retaining portion, the second band (30, right) comprising a first end (branch 32) configured to cross the first end (32) of the first band (30, left) on a first side (lower side) of the sleeve (3) and repositionably attach to the sleeve (3) and a second end (branch 33) configured to cross the second end (33) of the first band (30, left) on a second side (upper side) of the sleeve (3) and repositionably attach to the sleeve (3) (Figs. 8-9; page 8, lines 315-317 of English translation).
Regarding claims 12 and 13, Anglada discloses that the support pad (1) is constructed to conform to an outer surface of the wearer’s knee such that the support pad (1) is capable of providing weight bearing support to the knee (page 6, lines 234-237 of English translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anglada et al. (WO 2014/068207 A1) (English translation obtained from EPO.org) in view of Einarsson et al. (US Patent 6,592,539).
Regarding claim 1, Anglada discloses a support assembly (orthosis 2) comprising: 
a sleeve (elastic material 3) configured to surround a portion of a limb of a wearer, the sleeve (3) having a main body defining a first opening (upper opening formed when the band 20 is closed around itself), a second opening (lower opening formed when the band 20 is closed around itself), an inner surface, and an outer surface, wherein the first and second openings are configured to receive the limb of the wearer (Figs. 6-10; page 7, lines 259-268 of English translation);
a support insert (support device 1) configured to engage the sleeve (30) and be held in position against the limb of the wearer by the sleeve (30) (Figs. 1 & 6-9; page 5, lines 172-174, 181, & 185-186 of English translation), the support insert (1) comprising:
a main body (annular body 5);

a medial support element (support member side 10b) attached to the main body (5), the medial support element (10b) configured to conform to a medial side of the limb of the wearer;
a superior support element (upper support member 10a) attached to the main body (5), the superior support element (10a) configured to conform to a superior side of the limb of the wearer; and
an inferior support element (lower support member 10d) attached to the main body (5), the inferior support element (10d) configured to conform to an inferior side of the limb of the wearer; and
a strap (straps 30) configured to be positioned around the support insert (1) and sleeve (3) and retain the support insert (1) against the portion of the limb of the wearer (Figs. 6-9; page 8, lines 299-301 of English translation).
Although Anglada discloses that the support insert (1) has a varying thickness (Figs. 2a-2c), Anglada fails to teach that the support insert (1) has a varying thickness corresponding to a profile of the limb of the wearer.
Einarsson discloses a support assembly comprising a sleeve (sleeve 20) configured to surround a portion of a limb of a wearer and a support insert (silicone elastomer 40) configured to engage the sleeve (20) and be held in position against the limb of the wearer by the sleeve (20), wherein the support insert (40) has a varying thickness corresponding to a profile (anatomical shapes, protrusions, contours, etc.) of the limb of the wearer (column 4, lines 18-23; column 6, lines 12-16).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support insert (1) of the support assembly (2) 
Regarding claim 2, Anglada discloses that the sleeve (3) is configured to be interchangeably worn on the user’s left limb or right limb (page 3, line 94; page 8, lines 301-303 of English translation).
Regarding claims 5 and 6, Anglada discloses that the support insert (1) is constructed to form a complimentary fit to an outer surface of the wearer’s knee such that the support insert (1) is capable of providing weight bearing support (page 6, lines 234-237 of English translation).
Regarding claims 7 and 8, Anglada discloses that the strap (30) is configured to provide adjustable tension to hold the support insert (1) against the wearer’s limb, wherein the strap (30) is constructed to attach to the outer surface of the sleeve (3) (page 8, lines 315-317 of English translation).
Regarding claim 21, Anglada discloses that the main body (5) of the support insert (1) comprises an opening (central orifice 6) (Fig. 1; page 5, lines 181-184 of English translation).
Regarding claim 22, Anglada discloses that the opening (6) is a first opening (6) and the strap (30) comprises a second opening aligned with the first opening (second opening formed when straps 30 are secured in place) (Fig. 9).
Regarding claim 23, Anglada discloses that the strap (30) comprises: 
a retaining portion (points 31, hoops 34) configured to reinforce the support insert (1) against the limb of the wearer (Figs. 8-9; page 8, lines 303-320 of English translation);

a second band (right side strap 30) connected to the retaining portion (31, 34), the first band (30, right) comprising a first end (branch 32) configured to repositionably attach to the sleeve (3) and a second end (branch 33) configured to repositionably attach to the sleeve (3) (Figs. 8-9; page 8, lines 315-317 of English translation).
Regarding claim 24, Anglada discloses that the first end (32) of the first band (30, left) and the first end (32) of the second band (30, right) are configured to cross each other, and the second end (33) of the first band (30, left) and the second end (33) of the second band (30, right) are configured to cross each other (Fig. 9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anglada in view of Einarsson as applied to claim 1 above, and in further view of Abels (DE 10 2012 105 626 A1) (English translation obtained from EPO.org).  The combination of Anglada and Einarsson discloses the invention substantially as claimed, as described above, and Anglada further discloses that the support insert (1) is molded from a flexible material such as silicone (page 5, lines 175-180 of English translation).  However, the combination of Anglada and Einarsson fails to teach that the flexible material is foam.
Abels discloses a pad (1) for a knee bandage, wherein the pad (1) is made from a flexible material such as silicone or foam (page 3, lines 85-86 of English translation).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support insert (1) of the support assembly (2) taught by the combination of Anglada and Einarsson to be formed from a flexible foam material as taught by Abels since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anglada as applied to claim 9 above, in view of Abels (DE 10 2012 105 626 A1) (English translation obtained from EPO.org).  Anglada discloses the invention substantially as claimed, as described above, and further discloses that the support pad (1) is molded from a flexible material such as silicone (page 5, lines 175-180 of English translation).  However, the combination of Anglada and Einarsson fails to teach that the flexible material is foam.
Abels discloses a pad (1) for a knee bandage, wherein the pad (1) is made from a flexible material such as silicone or foam (page 3, lines 85-86 of English translation).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support pad (1) of the athletic brace (2) taught by Anglada to be formed from a flexible foam material as taught by Abels since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 15, 18, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Anglada et al. (WO 2014/068207 A1) (English translation obtained from EPO.org) in view of Detty (US Patent 5,472,413).
Regarding claim 15, Anglada discloses a support system (orthosis 2) for a limb of a wearer, the support system (2) comprising: 
a wrap (elastic material 3) having a first and second opening (upper and lower openings formed when the band 20 is closed around itself) and an inward facing surface and an outward facing surface (Figs. 6-10; page 7, lines 259-268 of English translation);

a strap system (straps 30) configured to engage the outward facing surface of the wrap (3), the strap system (30) comprising a retaining portion (points 31, hoops 34), a first band (left side strap 30) connected to the retaining portion (31, 34) and comprising a first end (branch 32) and a second end (branch 33), and a second band (right side strap 30) connected to the retaining portion (31, 34) and comprising a first end (branch 32) and a second end (branch 33) (Figs. 6-9; page 8, lines 299-320 of English translation); wherein
the support system (2) is constructed such that the wrap (3) is configured to surround the limb of the wearer and provide a compressive force to the limb of the wearer (Figs. 9-10; page 7, lines 259-268 of English translation),
the cushioned insert (1) is held against the limb of the wearer by the compressive force provided by the wrap (3) (Figs. 7-9; page 5, lines 172-174 of English translation), and
the first end (32) and the second end (33) of the first band (30, left) repositionably attach to the wrap (3), the first end (32) and the second end (33) of the second band (30, right) repositionably attach to the wrap (3), and the retaining portion (31, 34) of the strap system (30) maintains the cushioned insert (1) in position against the limb of the wearer (page 8, lines 300-320 of English translation).
Although Anglada further discloses that the wrap (3) includes a closure (end parts 21, 22 provided with complementary hooking means such as Velcro® (page 7, lines 266-269 of English translation), Anglada fails to teach that the closure (21, 22) is configured to be disposed on a posterior surface of the limb of the wearer.
Detty discloses a support system (knee brace 20) comprising a wrap (base member 22) having a closure (tabs 46, 50) configured to be disposed on a posterior surface of a limb of a wearer (Figs. 1-3; column 4, line 46 – column 5, line 2).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Anglada discloses that the cushioned insert (1) is constructed to conform to an outer surface of the wearer’s knee (page 6, lines 234-237 of English translation).
Regarding claim 26, Anglada discloses that the first end (32) of the first band (30, left) and the first end (32) of the second band (30, right) are configured to cross each other, and the second end (33) of the first band (30, left) and the second end (33) of the second band (30, right) are configured to cross each other (Fig. 9).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anglada in view of Detty as applied to claim 15 above, and in further view of Abels (DE 10 2012 105 626 A1) (English translation obtained from EPO.org).  The combination of Anglada and Detty discloses the invention substantially as claimed, as described above, and Anglada further discloses that the cushioned insert (1) is molded from a flexible material such as silicone (page 5, lines 175-180 of English translation).  However, the combination of Anglada and Detty fails to teach that the flexible material is foam.
Abels discloses a pad (1) for a knee bandage, wherein the pad (1) is made from a flexible material such as silicone or foam (page 3, lines 85-86 of English translation).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the cushioned insert (1) of the support system (2) taught by the combination of Anglada and Detty to be formed from a flexible foam material as taught by Abels In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because they do not apply to the current rejection.
Applicant’s arguments with respect to independent claim 9 have been fully considered but they are not persuasive.  In response to Applicant’s argument that Anglada fails to teach that the first end of the second band is configured to cross the first end of the first band on a first side of the sleeve the second end of the second band is configured to cross the second end of the first band on a second side of the sleeve, the examiner disagrees since the first ends (32) of the bands (30) cross on a lower side of the sleeve while the second ends (33) of the bands (30) cross on an upper side of the sleeve (Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/12/2021